Citation Nr: 0004141	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disability to include coronary artery disease 
and hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for paranoid-type schizophrenia.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1971 to April 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 rating decisions of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a chronic 
cardiovascular disability to include coronary artery disease 
and hypertension; denied that claim; and determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
paranoid-type schizophrenia.  The appellant has been 
represented throughout this appeal by AMVETS.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  A chronic cardiovascular disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
appellant's current cardiovascular disabilities to active 
service.  

3.  In a February 1992 rating decision, the RO denied service 
connection for paranoid-type schizophrenia.  The appellant 
submitted a timely notice of disagreement with the adverse 
decision.  The RO issued a statement of the case to the 
appellant and the accredited representative.  

4.  The appellant did not submit a timely substantive appeal 
from the February 1992 rating decision.  

5.  The evidence submitted since the February 1992 rating 
decision is either cumulative or redundant, or it bears 
directly, but not substantially on the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic 
cardiovascular disability to include coronary artery disease 
and hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The February 1992 rating decision denying service 
connection for paranoid-type schizophrenia is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for paranoid-type schizophrenia has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cardiovascular Disability

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist an appellant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once an appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well-grounded, the appellant's initial burden has 
been met and the VA is obligated under 38 U.S.C. § 5107(a) to 
assist him in developing the facts pertinent to his claim.  
When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war and cardiovascular-renal disease 
including hypertension becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

A January 1972 Air Force treatment entry notes that the 
appellant complained of chest pain of a week's duration and 
shortness of breath.  On examination, the appellant exhibited 
no cardiovascular abnormalities.  An impression of "anxiety 
symptoms" was advanced.  At his April 1973 physical 
examination for service separation, the appellant presented a 
one week history of chest wall pain of undetermined cause.  
On examination, the appellant exhibited a blood pressure 
reading of 114/70 mmHg and a normal heart and vascular 
system.   

A July 1997 VA hospital summary reveals that the appellant 
was diagnosed with hypertension.  A February 1998 VA 
hospitalization summary report conveys that the appellant had 
a history of coronary artery disease since 1994.  

In his April 1998 informal claim for service connection, the 
appellant advanced that he initially experienced "heart 
problems" during active service which precipitated heart 
attacks in 1994 and 1997.  In written statements dated in 
June and July 1998, the appellant related that he had "heart 
trouble" during basic training and at service separation; 
experienced chronic "heart trouble" thereafter; had been 
diagnosed with coronary heart disease by VA medical 
personnel; and suffered heart attacks in October 1994 and 
September 1997.  

At a July 1998 VA examination for compensation purposes, the 
appellant presented a history of chest pain since active 
service, a 1994 diagnosis of coronary artery disease, and 
heart attacks in 1994 and 1997.  He denied a history of 
hypertension.  The appellant's claims file was noted to be 
unavailable for review.  The appellant was diagnosed with 
arteriosclerotic heart disease, coronary arteriosclerosis, 
and anginal syndrome.  

In his November 1998 substantive appeal, the veteran 
acknowledged that his inservice chest pain was reported to be 
of undetermined cause.  He believed that it was actually 
cardiovascular in nature.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
asserts on appeal that his inservice chest pain was an 
initial manifestation of his current chronic cardiovascular 
disabilities.  While the veteran's service medical records do 
reflect that he complained of chest and chest wall pain, 
treating military medical personnel attributed the symptoms 
to anxiety and an undetermined cause.  The report of the 
veteran's April 1973 physical examination for service 
separation identified no cardiovascular abnormalities.  The 
first clinical documentation of the claimed disorder is dated 
in July 1997, some twenty-four years after service 
separation.  The record contains no medical opinion 
attributing the veteran's current cardiovascular disabilities 
to active service.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The report of the July 1998 VA examination for compensation 
purposes conveys that the veteran "has had problems with 
chest pain since he served in the military."  The examiner 
did not indicate that he had reviewed the veteran's claims 
file.  In reviewing a similar factual scenario, the Court has 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
cardiovascular disabilities and active service or a 
cardiovascular-renal disease including hypertension became 
manifest to a compensable degree within one year of service 
separation, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the claimed disability to 
active service, he should petition to reopen his claim.  


II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


III.  Paranoid-type Schizophrenia

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  

A.  Prior Final RO Decision

In a February 1992 rating decision, the RO denied service 
connection for paranoid-type schizophrenia based upon it 
determination that schizophrenia was not shown during active 
service or to a compensable degree within one year of service 
separation.  The appellant submitted a timely notice of 
disagreement with the adverse decision.  The RO issued a 
statement of the case to the appellant and the accredited 
representative.  The appellant did not perfect a timely 
substantive appeal from the February 1992 rating decision.  

The evidence upon which the RO formulated its February 1992 
rating decision may be briefly summarized.  The veteran's 
service medical records indicate that he was seen for anxiety 
symptoms in January and August 1972.  The report of the April 
1973 physical examination for service separation relates that 
the veteran exhibited no psychiatric abnormalities.  VA 
clinical documentation dated in February and March 1987 
reflects that the veteran was diagnosed with schizophrenia.  
The report of an October 1987 VA examination for compensation 
purposes states that the veteran presented a history of 
psychiatric symptoms since approximately 1980.  He was 
diagnosed with paranoid schizophrenia.  


B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1992 rating 
decision includes service personnel records, VA examination 
and clinical documentation, and statements from the 
appellant.  In his September 1997 informal application to 
reopen his claim for service connection, the veteran advanced 
that his treating VA psychiatrist had told him that he should 
have received a medical rather than a hardship discharge from 
active service.  The remainder of the additional 
documentation pertains to ongoing treatment of his 
paranoid-type schizophrenia and nonservice-connected 
disabilities.  

In reviewing the additional documentation submitted into the 
record since the February 1992 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence showing that paranoid-type 
schizophrenia originated during active service or within one 
year of service separation.  The additional documentation 
merely reflects the veteran's belief that his schizophrenia 
arose during active service and his ongoing psychiatric 
treatment.  The veteran's statements on appeal are 
essentially cumulative of his previous statements to the 
effect that he had sustained a chronic psychiatric disorder 
during active service.  When the claim was previously denied, 
there was no competent evidence to connect the claimed 
disability to active service.  The recent submissions have 
not cured this defect.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or the accredited representative is a medical 
professional.  The Court has further clarified that 
statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins or existence of the 
claimed disorder, such statements may not be considered as 
competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
previously disallowed claim of entitlement to service 
connection for paranoid-type schizophrenia.  The RO's 
February 1992 decision remains final and is not reopened.  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran and his representative of 
the elements necessary to reopen his previously denied claim, 
and to explain why his current 


attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173; Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

ORDER

Service connection for a chronic cardiovascular disorder to 
include coronary artery disease and hypertension is denied.  
The veteran's application to reopen his claim of entitlement 
to service connection for paranoid-type schizophrenia is 
denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

